TERRY CRABTREE, Judge, dissenting. I agree with the facts as stated in the majority opinion, but I am unable to agree that the handwritten note indicated granting of the property to the appellee in accordance with the statute. Ark. Code Ann. § 28-25-107 (1987) provides: (a) Any writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification. (b)(1) Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or fist to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, securities, and property used in trade or business. (2) To be admissible under this subsection as evidence of the intended disposition, the writing must either be in the handwriting of the testator or be signed by him and must describe the items and devisees with reasonable certainty. (3) The writing may be referred to as one to be in existence at the time of the testator’s death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing which has no significance apart from its effect upon the dispositions made by the will (emphasis added). I simply do not believe that the writing in this case describes the items with reasonable certainty as required by statute. The note left by Mrs. Timmins stated, “I want Vernita Ellision to have these items and Snuggles (the dog).” The note was left in a jewelry box. The note does not describe anything, much less the property to be disposed of. This writing simply is not sufficient to describe the property. Another problem with the writing left in the jewelry box is that it could be moved to a lock box or anywhere and still carry the weight of the testatrix’s signature. In my opinion, the possibility of fraud is too great to extend the meaning of the statute as far as the majority opinion does. I would reverse. Pittman, J., agrees.